Citation Nr: 0405485	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-15 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1943 to 
November 1945.  He died in October 2001.  The appellant is 
his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2002, a statement of the case was issued in May 2003 and a 
substantive appeal was received in June 2003.


FINDINGS OF FACT

1.  The veteran died in October 2001; his death certificate 
lists the cause of death as coronary artery disease and 
history of ventricular tachycardia, with other significant 
conditions listed as diabetes mellitus Type 2, hypertension 
and post-traumatic stress disorder (PTSD). 

2.  During the veteran's lifetime, service connection was 
established for disability resulting from residuals of 
shrapnel wounds to his right knee, right chest and shoulder, 
right wrist and hand.

3.  Coronary artery disease and history of ventricular 
tachycardia were not manifested during the veteran's period 
of active duty service or for many years thereafter, nor were 
these conditions otherwise related to such service.

4.  Diabetes mellitus Type 2, hypertension and PTSD were not 
manifested during the veteran's period of active duty service 
or for many years thereafter, nor were these disorders 
otherwise related to such service.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the cause of the veteran's death.  The 
May 2002 RO letter informs the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and advised her of the types of evidence VA would 
assist her in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  In the 
present case, VCAA notice was provided in May 2002 and the 
initial rating decision was issued in October 2002.  Thus, 
the VCAA notice was timely.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the record reflects that 
the veteran was afforded a VA medical examination prior to 
his death, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Moreover, no additional pertinent evidence has 
been identified by the appellant as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the appellant with the claim.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as unknown natural causes 
as a consequence of coronary artery disease and history of 
ventricular tachycardia with diabetes mellitus Type 2 and 
hypertension being listed as other significant conditions.  
An amendment to the death certificate adds PTSD as an 
additional significant condition.  At the time of the 
veteran's death, he was service connected for disability 
resulting from shrapnel wounds to the right knee, chest, 
shoulder, wrist and hand.

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as cardiovascular disease and 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The appellant's basic contention is that the veteran suffered 
from PTSD related to his active duty service and that this 
condition cause the veteran's hypertension and heart 
problems.  However, while there are some references to PTSD 
in medical records, it appears that all such references 
merely refer to a history of PTSD.  The record does not 
demonstrate that the veteran was ever actually diagnosed with 
PTSD after an appropriate examination.  

The Board acknowledges the amendment to the death certificate 
that adds PTSD to the list of other significant conditions.  
However, the Board does not find this to be persuasive 
evidence that the veteran actually suffered from PTSD as the 
document contains no evidence of any psychological or 
diagnostic testing done on the veteran to arrive at this 
diagnosis.  In addition, even assuming the diagnosis is 
correct, there is no evidence that the PTSD was actually 
related to the veteran's active duty service.

In regards to the veteran's psychiatric conditions, the 
record shows that at various times in the 1960s, the veteran 
was diagnosed with schizophrenia.  In September 1995, the 
veteran reported having PTSD.  The record also contains a VA 
examination report from October 1996.  This report shows that 
the veteran underwent a thorough mental disorder examination.  
Diagnostic test results showed no evidence of personality 
disorders, borderline personality disorders, psychotic 
thinking, psychotic depression or psychotic delusions.  
Anxiety was noted and the examiner stated that the veteran 
was dysthymic.  The diagnoses were moderate dysthymia, 
moderate anxiety, and schizoid personality.  The Board finds 
this examination report to be persuasive evidence of the 
nature of the veteran's psychiatric conditions as it contains 
evidence of the thorough psychological and diagnostic testing 
done and is consistent with the prior medical evidence of 
record from the 1960s showing the veteran suffered from 
schizophrenia.  After this extensive testing and examination, 
no diagnosis of PTSD was made.

Under the circumstances, the Board need not consider the 
possibility of an etiological relationship between PTSD and 
heart disease and hypertension since the preponderance of the 
evidence is against a finding that the veteran actually 
suffered from PTSD.  The Board acknowledges the appellant's 
claims regarding the veteran's alleged PTSD and its alleged 
connection to his cause of death.  However, the fact remains 
that there is no persuasive evidence that the veteran 
actually suffered from PTSD resulting from his active duty 
service.  On the contrary, the medical evidence of record 
demonstrates that the veteran suffered from schizophrenia and 
dysthymia.

The Board understands the appellant's contentions.  However, 
to the extent that her contentions attempt to establish a 
medical diagnosis or express an opinion as to medical 
etiology, the record does not show that she is competent to 
render such opinions.  Matters of medical diagnosis and 
medical are clearly medical in nature and must be addressed 
by medical personnel.  See generally Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

Turning to the issue of direct service connection for the 
causes of death listed on the veteran's death certificate, a 
review of the record reveals that there is no evidence of 
coronary artery disease, ventricular tachycardia, diabetes 
mellitus Type 2, or hypertension during the veteran's active 
duty service or for many years thereafter.  Based on the 
record, the Board must conclude that the clear preponderance 
of the evidence is against a finding that the veteran's 
coronary artery disease, history of ventricular tachycardia, 
diabetes mellitus Type 2, hypertension and alleged PTSD were 
manifested during service, or that they were otherwise 
related to his military service.

In reaching this determination, the Board in unable to find 
such a state of approximate balance of the positive evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



